                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                  5:17-cv-212-KDB
                              (5-13-cr-80-KDB-DSC-2)

WINCY JOSEPH,                       )
                                    )
            Petitioner,             )
                                    )
                v.                  )                            ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on its October 29, 2019 text Order granting

Petitioner’s Unopposed Motion to Continue Evidentiary Hearing on Petitioner’s Motion to Vacate

pursuant to 28 U.S.C. § 2255. See (Doc. No. 12). The November 6, 2019 hearing date is cancelled.

See (Doc. No. 10). The hearing will instead be held on Monday, January 6, 2020 at 9:30 AM in

Statesville, 200 West Broad Street, Statesville, NC 28677.

       IT IS THEREFORE ORDERED that:

       1. The evidentiary hearing that was previously scheduled for November 6, 2019, is reset

           for Monday, January 6, 2020 at 9:30 AM in Statesville.

       2. The Court’s Order directing the U.S. Marshals Service to transport Petitioner on

           November 6, 2019, (Doc. No. 11), is VACATED.

       3. The United States Marshal is ORDERED to have the Petitioner, WINCY JOSEPH

           (Reg. No. 29051-058), present at the U.S. District Court at 200 West Broad Street,

           Statesville, North Carolina forthwith but not later than Monday, January 6, 2020 at

           9:30 AM for a hearing on his § 2255 Motion to Vacate.

       4. The Clerk of Court is directed to certify copies of this Order to the Petitioner, counsel

                                                1
for Petitioner, the United States Attorney, and the United States Marshals Service.




                              Signed: October 31, 2019




                                     2
